DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species VIII (Figures 18-20, claims 1-13, 18, 20) in the reply filed on 12/15/2021 is acknowledged.  However, applicant does not disclose whether the restriction is elected with or without traverse.  Since applicant does not present any argument to the election/restriction mailed on 11/10/2021.  Examiner presumes applicant elect Species VIII without traverse.
Claims 10 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species VII, there being no allowable generic or linking claim. In applicant’s specification paragraph [0102] which describes the structure of the elected Species VIII.  In page 27 lines 1-5, applicant simply describe “In an alternative embodiment, the light assembly can be housed in a transparent/translucent top lid, such as the lid 154 shown in Figure 4, and releasably attached at the top opening of the tumbler.  In this embodiment, the light assembly housing is a transparent/translucent lid  that is screwed on at the top of the tumbler.  The light emitting device contained in the lid beams light downwardly into the tumbler” which matching the drawing of Figure 16-17 and the non-elected Species VII.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14/14/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lewis et al (2004/0136177).
As to claim 1, Lewis disclose a container apparatus (110, shot glass) comprises a container (120) adapted for containing a beverage [0020], the container comprising a base and a sidewall extending upwardly from the base (Figure 6 with the arc base and side wall 112), the sidewall having a top edge defining an opening in the container (Figure 6); and a light assembly (116) comprising at least one light emitting device (UV LED) contained within a housing (114) releasably attached to the container proximate the base (Figure 5), the at least one light emitting device positioned to emit light upwardly into the container ([0020] teaches the light transmits through the dark liquid and through the plastic body of the shot glass end glow the contents of the glass).
As to claim 2, Lewis further discloses the light emitting device comprises a light emitting diode ([0020] discloses the UV LED which is a type of light emitting diode)/
As to claims 3-4, Lewis further discloses the light assembly comprises a power source contained within housing and operatively connected to the light emitting device to supply power to the light emitting device and the power source is a battery (two button cells batteries [0017]).

As to claim 7, Lewis further discloses the container is cylindrical (Figure 5-6). 
As to claim 8 Lewis further discloses the base and the sidewall are transparent or translucent ([0014]]. 
As to claim 9, Lewis further discloses the container comprises a tumbler (tumbler definition be a flat-bottomed drinking glass with no handle or stem, the drinking vessel of Lewis is so call shot glass, but it also have the same structural definition of a tumbler which has a flat-bottomed drinking glass with no handle or stem).
Claims 1-2, 5-9,11 rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wang et al (2014/0240962).
As to claim 1, Wang disclose a container apparatus (Figure 1) comprises a container (1 and 2) adapted for containing a beverage, the container comprising a base and a sidewall extending upwardly from the base (Figure 3 with the inner cup having a base and side wall), the sidewall having a top edge defining an opening in the container (Figure 3); and a light assembly (3) comprising at least one light emitting device (LED lights [0017]) contained within a housing (33, 34) releasably attached to the container proximate the base (Figure 1), the at least one light emitting device positioned to emit 
As to claim 2, Wang further discloses the light emitting device comprises a light emitting diode ([0017] discloses LED lights).
As to claims 5-6, Wang further discloses the light assembly further comprises an on/off mechanism operatively connected to the light emitting device, wherein engaging the on/off mechanism causes the light emitting device to emit light and the on/off mechanism comprises at least one selected from the group consisting of a switch (pressure switch 32 [0019] activating the pressure switch causing the light components 31 to produce light).
As to claim 7, Wang further discloses the container is cylindrical (Figure 2). 
As to claim 8 Wang further discloses the base and the sidewall are translucent ([0015-0016] teaches inner and outer cup are made of translucent material). 
As to claim 9, Wang further discloses the container comprises a tumbler (tumbler definition be a flat-bottomed drinking glass with no handle or stem, the drinking vessel of Wang also have the same structural definition of a tumbler which has a flat-bottomed drinking glass with no handle or stem).
As to claim 11, Wang further discloses the at least one light emitting devices comprises a plurality of light emitting diodes ([0017] discloses one or more LED lights)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (2004/0136177) or Wang et al (2014/0240962) above, further in view of Makowsky (5,119,279).
As to claims 12-13, Both Lewis and Wang does not specifically disclose the connection mechanism  between the container and the housing with a first threading is formed on an outer surface of the sidewall and a second threading is formed on an inner surface of the housing of the light assembly, the first threading and the second threading adapted for complementary engagement with each other, whereby the light assembly is releasably attached to the container by engagement of the first threading with the second threading, the first threading comprises female threading and the second threading comprises male threading.  Nevertheless, Makowsky discloses a lighted drinking vessel with a container portion (12) and a housing (14) containing lighting assembly  (Figure 3), the connection between the container portion and the housing comprises a first threading is formed on an outer surface of the sidewall and a second threading is formed on an inner surface of the housing of the light assembly, the first threading and the second threading adapted for complementary engagement with each other, whereby the light assembly is releasably attached to the container by engagement of the first threading with the second threading, the first threading comprises female threading and the second threading comprises male threading (column 6, lines 1-12 which discloses a body 12 has threads 60 and housing has matching thread 61 and the engagement of the threads removably fasten the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection mechanism between the container and housing of Lewis or Wang with threading connection as taught by Makowsky to enhances the liquid-tight character between the housing and the container (column 6, lines 1-12).  Furthermore, it would have been obvious to one skilled in the art to substitute one known connection for the other (threaded connection to achieve the predictable result of securely connect the housing to the container body.  KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
	As to claim 18, Both Lewis and Wang does not specifically discloses the on/off mechanism is on the housing.  Nevertheless, Makowsky discloses a switch (18) that activate the lighting mechanism in the housing is position on the housing (Figure 1 and 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the on/off mechanism of Lewis and/or Wang position on the housing that housing the light assembly as taught by Makowsky in order to access and turn on/off of the light assembly on the outside without the need of remove the housing to access the light assembly.   
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736